DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 10/4/2022 has been entered. Claims 1, 15, 19, 41, 44-45, 54-59, 61-65 and 67-69 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

Claims 44, 68 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01)
Claim 44, 68 and 69 recite presenting a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the first headset to subsequently provide object location indications to the other device/second device responsive to the first headset identifying respective objects within the threshold distance to the first headset. However, there is not disclosure in specification of this feature, fig. 16 only shows settings for the first headset, doesn’t show providing indication or control to another device, so the language constitutes new matter. 
Claim 44, 68 and 69 fail to comply with the written description requirement, and is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15, 19, 41, 44-45 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Kuhn U.S. Patent Application 20190014206, and further in view of Dayal U.S. Patent Application 20170032787.
Regarding claim 1, Salter discloses a headset, comprising:
a first headset, the first headset comprising:
a housing (paragraph [0012]: augmented reality display device 104 takes the form of a head-mounted display device);
at least one processor in the housing (controller 320; see fig. 2);
at least a first vibrator accessible to the at least one processor and coupled to the housing (paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user); and
storage accessible to the at least one processor, coupled to the housing, and comprising instructions executable by the at least one processor (paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors... Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322) to:
track a first person as the person walks along (paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location (geolocation) of the display system 300 to be determined); 
based on tracking the first person, actuate the first vibrator at a first time to alert the person (paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; paragraph [0016]: The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request); paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object).
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk; based on tracking the first visually-impaired person as the first visually-impaired person walks along the sidewalk, actuate the first vibrator at a first time to alert the first visually-impaired person of an object on the sidewalk that is within a threshold distance; map the object to its current physical geolocation; and provide data indicating the current physical geolocation of the object to another device associated a second visually-impaired person different from the first visually-impaired person. 
Kuhn discloses tracking a first person as the first person walks along; based on tracking the first person as the first person walks along, actuate the first vibrator at a first time to alert the first person of an object on the walk that is within a threshold distance (paragraph [0057]: when a user moves within a threshold distance of an object associated with a task (or, likewise, when a user finds all or a required threshold of objects associated with tasks), the mobile device or the tracking device of the user can emit a notification, such as an audio sound, a vibration);
map the object to its current physical geolocation; and provide data indicating the current physical geolocation of the object to another device associated a second person different from the first person (paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0061]: The mobile device 604 then determines a location of the mobile device using, for instance, a GPS receiver or other location-detection functionality, and provides the location (geolocation) of the mobile device and the identity of the tracking device 610A to a central tracking system 100; paragraph [0024]: As shown in FIG. 1 and as mentioned above, the tracking system 100 can communicate with a plurality of community mobile devices 104 (another device) associated with corresponding community users 105; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”; see fig. 6, for example 610A can be the object to user 602, the interface and data are shared among plurality of users besides user 602). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device.
Salter as modified by Kuhn discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Kuhn fails to disclose tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk.
Dayal discloses tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk (paragraph [0044]: The smart necklace is particularly well suited to assist blind or visually impaired users in their daily lives. The smart necklace is adapted to provide a variety of information based on requests from the user and detected environmental data. For example, the smart necklace can identify objects (another person with mobile device) within a particular field of view (FOV) as well as provide depth information regarding the objects to the user, provide navigation instructions to the user to indoor and outdoor locations as well as learn labels for new objects, people and places so that the smart necklace can later identify the labeled objects, people and places). Dayal’s teaching can be combined with Salter and Kuhn’s device, such that to alert visually impaired users if an object (another person with mobile device) is within a threshold distance.
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 41, Salter as modified by Kuhn and Dayal discloses the apparatus of Claim 1, wherein the instructions are executable to: 
track the first visually-impaired person using computer vision and input from a camera (Dayal’s paragraph [0044]: The smart necklace is particularly well suited to assist blind or visually impaired users in their daily lives. The smart necklace is adapted to provide a variety of information based on requests from the user and detected environmental data. For example, the smart necklace can identify objects within a particular field of view (FOV) as well as provide depth information regarding the objects to the user, provide navigation instructions to the user to indoor and outdoor locations as well as learn labels for new objects, people and places so that the smart necklace can later identify the labeled objects, people and places; paragraph [0005] Wearable cameras provide recording and documenting of a user's experience, often from the same or similar point of view or field of view (FOV) of the user). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device; and combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Regarding claim 44, Salter as modified by Kuhn and Dayal discloses the apparatus of Claim 1, wherein the instructions are executable to: 
present a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the first headset to subsequently provide object location indications to the other device responsive to the first headset identifying respective objects within the threshold distance to the first headset (Dayal’s paragraph [0297]: The webpage may include one or more selectable objects, such as a hyperlink, a button, a field for receiving text, or the like. In that regard, the user may request to provide input to the webpage... The mobile processor 211 may receive the request to select the hyperlink and may transmit the request to the external mobile device 292; Kuhn’s paragraph [0057]: when a user moves within a threshold distance of an object associated with a task (or, likewise, when a user finds all or a required threshold of objects associated with tasks), the mobile device or the tracking device of the user can emit a notification, such as an audio sound, a vibration; paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”; Dayal’s button and text field can be used in Salter and Kuhn’s device, to allow users to select whether to turn on notification, or what kind of notification such as audio or vibration the user prefers).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device; and combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Claim 45 recites the functions of the apparatus recited in claim 41 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 41 applies to the method steps of claim 45.

Claim 68 recites the functions of the apparatus recited in claim 44 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 44 applies to the method steps of claim 68.

Claim 69 recites the functions of the apparatus recited in claim 44 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 44 applies to the medium steps of claim 69.

Allowable Subject Matter

Claim 54-59, 61-65 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 54, 61 and 67 are about receiving the data indicating the current physical geolocation of the object; track the second visually-impaired person as the second visually-impaired person walks along on the first sidewalk; based on tracking the second visually-impaired person as the second visually-impaired person walks along the first sidewalk, actuate the second vibrator at a second time to provide directions to divert the second visually-impaired person one or more of: to a second sidewalk different than the first sidewalk, away from the object; wherein the second time is subsequent to the first time.
Salter 20140375683, Kuhn 20190014206, and Dayal 20170032787 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 55-59 depends on claim 54, are allowed base on same reason as claim 54.
Claim 62-65 depends on claim 61, are allowed base on same reason as claim 61.

Response to Arguments

Applicant's arguments filed 5/4/2022, page 12-13, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 103, have been fully considered but they are not persuasive. (FP 7.37)

Applicant argues on page 11 about claim 44:
In reply, fig. 16 only shows settings for the first headset, doesn’t show providing indication or control to another device, the examiner cannot find corresponding description from specification, so the language constitutes new matter. 

Applicant argues on page 12-15 about claim 1, 15 and 19 that the relied-upon excerpt from this paragraph is directed to “position” only insofar as “position” in the proper context of paragraph 63 itself deals with an order or rank in which people finish a scavenger hunt. This has absolutely nothing to do with geolocation... Locations of each tracking device are displayed per this paragraph. But these tracking devices have not been alleged to be analogous to the claimed object.

In reply, the rejection is based on Salter, Kuhn and Dayal combined. Salter discloses track a first person as the person walks along (paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location (geolocation) of the display system 300 to be determined). 
Kuhn discloses map the object to its current physical geolocation; and provide data indicating the current physical geolocation of the object to another device associated a second person different from the first person (paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0061]: The mobile device 604 then determines a location of the mobile device using, for instance, a GPS receiver or other location-detection functionality, and provides the location (geolocation) of the mobile device and the identity of the tracking device 610A to a central tracking system 100; paragraph [0024]: As shown in FIG. 1 and as mentioned above, the tracking system 100 can communicate with a plurality of community mobile devices 104 (another device) associated with corresponding community users 105; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”; see fig. 6, for example 610A can be the object to user 602, the interface and data are shared among plurality of users besides user 602). 
Dayal discloses tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk (paragraph [0044]: The smart necklace is particularly well suited to assist blind or visually impaired users in their daily lives. The smart necklace is adapted to provide a variety of information based on requests from the user and detected environmental data. For example, the smart necklace can identify objects (another person with mobile device) within a particular field of view (FOV) as well as provide depth information regarding the objects to the user, provide navigation instructions to the user to indoor and outdoor locations as well as learn labels for new objects, people and places so that the smart necklace can later identify the labeled objects, people and places). Dayal’s teaching can be combined with Salter and Kuhn’s device, such that to alert visually impaired users if an object (another person with mobile device) is within a threshold distance.

Applicant argues on page 15-16 about paragraph 297 is directed to a webpage that might include “one or more selectable objects, such as a hyperlink, a button, a field for receiving text, or the like.” That is plainly not an “option” that even begins to approach what is claimed.

In reply, Salter as modified by Kuhn and Dayal discloses presenting a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the first headset to subsequently provide object location indications to the second headset responsive to the first headset identifying respective objects within the threshold distance to the first headset (Dayal’s paragraph [0297]: The webpage may include one or more selectable objects, such as a hyperlink, a button, a field for receiving text, or the like. In that regard, the user may request to provide input to the webpage... The mobile processor 211 may receive the request to select the hyperlink and may transmit the request to the external mobile device 292; Kuhn’s paragraph [0057]: when a user moves within a threshold distance of an object associated with a task (or, likewise, when a user finds all or a required threshold of objects associated with tasks), the mobile device or the tracking device of the user can emit a notification, such as an audio sound, a vibration; paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”). Dayal’s button and text field can be used in Salter and Kuhn’s device, to allow users to select whether to turn on notification, or what kind of notification such as audio or vibration the user prefers.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616